DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 1/26/2022.  Claims 2-3 and 5-6 are amended and claims 1-6 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,922,891 to Noguchi (hereinafter Noguchi) in view of US Pat. No. 8,787,746 to Yasuda (hereinafter Yasuda).
Regarding claim 1, Noguchi discloses an optical apparatus (Fig. 1) comprising: a pair of objective optical systems (“lenses L2L, L3L, and L4L constitute the left objective optical system, 

Yasuda discloses the second driving force generator is provided between the pair of image stabilization optical systems (coils 5053, 5054, 5043, and 5044 are distributed on all sides of the image stabilization movable member, Fig. 16). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second driving force generator between optical stabilization systems as taught by Yasuda with the system as disclosed by Noguchi.  The motivation would have been to avoid interference with the optical path of the correcting lens (col. 21, ln. 42-45).

    PNG
    media_image1.png
    315
    800
    media_image1.png
    Greyscale

Regarding claim 2, Noguchi discloses a regulating member (three ball housings 31aL and ball contact surfaces 32aL, Figs. 1-2) that regulates a movement of the movable member in a direction orthogonal to the optical axes of the pair of objective optical systems, wherein at least part of the second driving force generator overlaps with the regulating member in the direction orthogonal to the optical axes of the pair of objective optical systems (Fig. 1, 2, 5).
Regarding claim 3, Noguchi discloses the pair of first driving force generators is configured to adjust an interval between the optical axes of the pair of eyepiece optical systems, and to position the pair of eyepiece optical systems at a phase decentered from the pair of 
Regarding claim 4, Noguchi discloses the second direction is parallel to a line connecting the optical axes of the pair of objective optical systems (”an actuator configured to move the movable barrel 32 in two directions on a plane orthogonal to the optical axis direction and a position detection of the actuator in the image stabilizer unit 2”, Figs. 1-2, 5; col. 7, ln. 57-60). As the adjustment plane is orthogonal to the optical axes, a first and second direction may be chosen such that one is parallel to any particular direction within the plane. 
Regarding claim 5, Noguchi discloses the second driving force generator includes at least one coil (driving coil 45Y, Figs. 1-2, 5) provided on the movable member (movable barrel 32, Fig. 1-2), a first magnet (magnets 46 and 47, Figs. 1-2) provided on the image stabilization base member (barrel 31, Fig. 1-2) and opposite to the coil, and a second magnet opposed to the coil on a side opposite to the first magnet (Figs. 1-2).
Regarding claim 6, Noguchi discloses a focusing unit configured to provide focusing by moving the pair of objective optical systems along the optical axes of the pair of objective optical systems, wherein the focusing unit is provided in a range connecting the pair of first driving force generators when viewed from a direction orthogonal to the optical axes of the pair of objective optical systems (“Reference numeral 13 denotes a focus support fixed onto the objective optical system, movably supported relative to the flat portion 10b of the base member 10 in the optical axis direction and guided by the guide mechanism”, Fig. 4).

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
On page 5 of the 1/26/2022 Response, Applicant argues that are in relied upon in the previously-cited rejection does not teach claimed feature “(C)(2)” (i.e. a second driving fdorce generator between the pair of image stabilization optical systems). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the obviousness argument in the 35 U.S.C. 103 above, Yasuda is cited as teaching driving force generators on all sides of the periphery of a lens.  Yasuda discloses “[t]he present invention relates to an image shake correcting apparatus incorporated into imaging devices such as digital cameras, or optical equipment such as interchangeable lenses for digital single-lens reflex, binoculars, telescopes, and the like” (emphasis added).  Further, Noguchi evidences providing multiple driving force generators around the periphery of lenses of binoculars and is stated as deficient in providing the claimed second driving force generator “between the pair of image stabilization optical systems”.  Yasuda is relied upon to evidence the obviousness of providing two pitch and yaw actuators around the periphery of an image stabilization optical system spaced 90 degrees apart around the circumferential axis of the lenses. With these image stabilization actuators installed in a binocular arrangement, there would necessarily be an actuator provided “between the pair of image stabilization optical systems”.  The rejection above states “it would have been obvious to a person of ordinary skill in the art to provide a second driving force generator between optical stabilization systems as taught by Yasuda with the system as disclosed by Noguchi” and providing the second driving . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872